Citation Nr: 1506735	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-18 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for residuals of kidney stones.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's increased rating claim for his service connected residuals of kidney stones.  See December 2009 RO Rating Decision, January 2010 Notice of Disagreement, May 2010 Statement of the Case, June 2010 VA Form 9, and January 2014 Supplemental Statement of the Case.

On his June 2010 substantive appeal, the Veteran requested a Travel Board hearing.  By a November 2014 letter, the RO informed the Veteran of his scheduled January 2015 Travel Board hearing.  The Veteran failed to appear for his scheduled hearing and has not requested another hearing.  Therefore, the Veteran's request for a Board hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2014). 

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS contains documents unrelated to this appeal and Virtual VA contains duplicative and unrelated documents to this appeal.


FINDING OF FACT

The Veteran's nephrolithiasis is manifested by nonobstructive kidney stones, which last caused an attack of colic several years before the Veteran filed his increased rating claim.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of kidney stones have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7508-7509 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A letter dated in October 2009, sent prior to the December 2009 rating decision, fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473 (2006).  Moreover, the letter included the disability rating criteria for renal dysfunction and Diagnostic Code 7508-7509. 

Relevant to the duty to assist, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment and examination reports.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, in November 2009, the Veteran was afforded a VA examination.  The Board finds the VA examination is adequate because it was based upon a physical examination of the Veteran; consideration of his pertinent medical history, lay assertions, and current complaints; and a sufficiently detailed description of his kidney disability to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the November 2011 evaluation.  

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the Veteran's increased rating claim.  The Veteran has been notified and made aware of the rating criteria, the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating

Pertinent Law and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which are based on average impairment of earning capacity and are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

VA regulations require that a disability evaluation be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical and industrial history is to be considered and a full description of the effects of the disability upon ordinary activity is also required.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made; and thus "staged" ratings may be assigned for separate periods of time based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows or fails to show with respect to the Veteran's claim.

Residuals of Kidney Stones

The Veteran contends that his experience of occasional flank pain caused by his kidney stones warrants a compensable disability rating.

Under the Diagnostic Code 7508 regulatory provision, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following:  diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times a year.  In such cases, a 30 percent evaluation will be assigned. 

Hydronephrosis is rated under Diagnostic Code 7509.  Under this regulatory provision, a 10 percent rating is warranted when there is only an occasional attack of colic, without infection and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction but only if there is nephritis, infection, or pathology of the kidneys. 

In order to warrant a compensable rating, the Veteran's residuals of kidney stones would have to be manifested by occasional colic attacks, without infection and not requiring catheter drainage (Diagnostic Code 7509) or recurring stone formations that require one or more of the following:  diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year (Diagnostic Code 7508).

The Veteran contends that his occasional flank pain is sufficient for a 10 percent disability rating.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic code. 

The Board notes that a November 2008 CT scan revealed nonobstructive renal calculi - 6 mm. in the right and 3 mm. in the left.  A July 2009 abdominal echogram revealed multiple small stones in the right kidney and a single stone in the left kidney.  The VA radiologist interpreted the echogram study as showing bilateral nonobstructing renal stones.  Furthermore, the Veteran was afforded a VA examination in November 2009.  The VA examination report reflects the Veteran's report of not having a urinary tract infections or renal colic and bladder stones with pain.  See November 2009 VA Examination Report.  He informed the physician that he has not been hospitalized in the past 12 months, he is not on dialysis regularly, and "he does not experience any overall functional impairment from his condition."  Id.  Upon physical examination of the abdomen, the examiner found the abdomen not tender to palpation and no kidney/urinary tract fistula.  Id.  During the examination, the Veteran's three blood pressure readings were 114/74, 118/78, and 118/70.  Id.  Urinalysis showed the presence of red blood cells but absence of protein, sugar, hyaline casts and granular casts.  Id.  The VA examiner diagnosed the Veteran with a history of kidney stones which is currently quiescent.  Id.  The examiner's report contained a remark stating "[t]he effect of the condition on the claimant's daily activity is occasional flank pain."  Id.  At a July 2010 VA nephrology consultation visit, the Veteran reported that he had a kidney stone problem since 1986, his last attack was four years ago, and is currently asymptomatic.  See July 2010 VA Progress Note.  The VA clinician found the Veteran's blood pressure was 123/79, his abdomen was not tender and nondistended, and he was not taking any medications.  Id.  He assessed the Veteran as having "recurrent stone with no hydronephrosis and normal kidney function... No hyperuricemia."  Id.  The clinician recommended diet modification and fluid intake of more than 2 L/day. Id.

The competent evidence concerning the nature and extent of the Veteran's kidney stone disability has been provided by the medical personnel who examined him during the current appeal and who rendered a pertinent opinion in conjunction with the evaluation.  The medical findings (as provided in the examination report and other clinical evidence) directly address the criteria under which this disability is evaluated. 

Moreover, as the VA examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value. 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates the Veteran does not suffer from occasional attack of colic, an infection, or the need for catheter drainage.  The VA examiner noted the Veteran's report of experiencing occasional flank pain due to his kidney stones and his denial of any infection.  After interviewing the Veteran and conducting a physical examination, the VA examiner concluded the Veteran's condition was quiescent.  Moreover, the July 2010 VA clinician noted the Veteran's report that his last kidney stone attack was four years ago and he found no hydronephrosis.  Based on the time of the consultation and the validity of the Veteran's description, his most recent attack would have occurred sometime in 2006.  The record does not contain any evidence that the Veteran experienced another attack of pain related to his kidney stones or that he required catheter drainage.  Accordingly, a 10 percent rating under Diagnostic Code 7509 is not warranted as the record evidence fails to show the Veteran experienced occasional attack of colic since the time he filed his increased rating claim in October 2009.  Furthermore, a 20 or 30 percent rating under Diagnostic Code 7509 is not warranted, as these higher ratings require frequent attacks of colic with either catheter drainage or infection or severe hydronephrosis.

The Board finds that the record evidence does not meet the criteria for a 30 percent rating under Diagnostic Code 7508.  The November 2008 CT scan and July echogram revealed the Veteran had kidney stones.  The July 2010 clinician recommended diet modification and fluid intake of more than 2 L/day.  However, this was a recommendation and not a specific diet therapy.  Additionally, as noted by the July 2010 clinician, the Veteran was not taking any medications.  Finally, to the VA examiner, the Veteran reported not being hospitalized in the past year and the record is silent to whether the Veteran has had any invasive or non-invasive procedures more than two times a year.  Thus, a 30 percent rating under Diagnostic Code 7508 is not warranted.

The Board finds a higher rating for renal dysfunction is not warranted as there is no evidence of nephritis, infection, or pathology of the Veteran's kidneys.  The Veteran denied renal dysfunction and urinary tract infections.  His blood pressure readings during the November 2009 VA examination and July 2010 VA treatment visit did not indicate the presence of hypertension.  His urinalysis revealed no protein, sugar, hyaline casts or granular casts.  Thus, the Veteran's account of his disability and the clinical evidence do not support a rating on the basis of impaired renal function.

The Veteran's disability has been stable since the time he filed his increased rating claim.  At no time did the Veteran's disability warrant a compensable rating.  Accordingly, staged ratings are not warranted.

In sum, the Board finds that the weight of the record evidence weighs against a compensable rating for residuals of kidney stones.

Other Considerations

With respect to the claim, the Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's relevant symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id. 

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for his disability.  The criteria provide for higher ratings where higher frequencies of colic attacks and/or greater renal dysfunction are shown. 

Here, the Veteran's descriptions are in accord with the clinical findings.  There is no impairment of function of his kidneys.  See November 2009 VA Examination Report.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

The Board further notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, however, the record is silent to the Veteran's employment status and there is no suggestion that the Veteran is unable to obtain or maintain gainful employment due to his service-connected residuals of kidney stones.  Accordingly, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings in excess of those assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an increased (compensable) rating for residuals of kidney stones is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


